STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
CHARLOTTE BETHLY AND NICOLE                      NO.   2021 CW 1626
DAVIS, OBO HER MINOR
CHILDREN, NAKIYA DAVIS AND
KHLOE DAVIS
VERSUS

ACE AMERICAN INSURANCE                          JANUARY 14, 2022
COMPANY, JB HUNT TRANSPORT,
INC. AND DARRIS JENNINGS


In Re:      Ace American Insurance Company, J.B. Hunt Transport,
            Inc. and Darris Jennings, applying for supervisory
            writs,   18th  Judicial District  Court,  Parish  of
            Iberville, No. 80228.


BEFORE:     GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT GRANTED IN PART AND DENIED IN PART.       This writ is
denied as to the portion of the trial court's December 1, 2021
ruling which denied defendants' neuropsychological expert the
ability to conduct testing on plaintiff.    This writ is granted
for the limited purpose of prohibiting plaintiffs from making
remarks   before   the  jury    or  cross-examining   defendants'
neuropsychological expert or any witness as to the fact that
such expert did not conduct testing on the plaintiff.


                                 JMG
                                 GH
                                 WRC




COURT OF APPEAL, FIRST CIRCUIT




         PUTY CLERK OF COURT
           FOR THE COURT